Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 13 August, 2021. Claims 2 and 8 are pending in the instant application and are allowable.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
The previous rejection of claims 3-7 under 35 U.S.C. § 112(a), as failing to comply with the written description requirement, is moot in view of the cancellation of these claims.

Enablement
The previous rejection of claims 3-7 under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement, is moot in view of the cancellation of these claims.

Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward single domain antibodies (sdAbs) directed toward arachidonate 12-lipoxygenase (ALOX12). Recombinaint human ALOX12 (rhALOX12) was used to immunize a camel and four sdAbs were isolated and characterized. These sdAbs comprise the following amino acid sequences:
ALOX_21 (SEQ ID NO.: 49; 122 aa):
EVQLVESGGGSVQAGGSLRISCTASGFTFDDTDMGWYRQTLGNGCELVSQISNDGSTFYRDSVKGRFTISWDRVNNTVYLQMSALRPEDAMYYCNINGCRRPSYNLHLNAWGQGTQVTVSS;
ALOX_41 (SEQ ID NO.: 50; 124 aa):
QVQLVESGGGSVQAGGSLTLSCVASGYGYSATCMGWFRQAPGKEREGVASISPYGVRTFYADSAKGRFTVSRDNAKNTLYLQMNSLKPEDTSVYYCAAGSGVGVCSLSYPYTYWGQGTQVTVSS; 
ALOX_43 (SEQ ID NO.: 51; 124 aa):
QVQLVESGGGSVRAGESLRLSCVASRSIYVWYCMGWFRQAAGKEREGVGSMFVGGGRTYYDDSVKGRFTISQDKAKNTLYLQMDNLAPEDTAMYYCAAGRCGGNWLRSNAFDKWGQGTLVTVSS; and 
ALOX_46 (SEQ ID NO.: 52; 123 aa):
DVQLVESGGGSVQAGGSLRLSCAATGNTYISRCMGWFRQPPGKEREVVARIYTDSGNTYYPDAVEGRFTISQDNAKNTIYLQMNSLKPDDTAVYYCVLSEAVCTKEPGDFRYWGQGTQVTVSS
The prior art neither teaches nor fairly suggests sdAbs comprising SEQ ID NOS.: 49-52. The amended claims accurately define the Applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written description. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

 or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
20 August, 2021